1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      RAY GRAHAM,
4                                                           2:20-cv-00153-JAD-DJA
                            Plaintiff,                      ORDER
5
      vs.
6     FLOWERS BAKING CO. OF
      HENDERSON, LLC,
7
                            Defendants.
8

9
            Due to the evolving health crisis in the community regarding COVID-19, and consistent with the
10
     recommendations of the CDC to ensure the safety of the community through social distancing, IT IS
11
     HEREBY ORDERED that the Early Neutral Evaluation set for May 13, 2020, is VACATED. If the
12
     parties wish to reschedule the ENE, they must file an appropriate stipulation with 3 suggested dates at
13
     least 6 weeks after the stipulation’s filing date. If the court is not able to accommodate the parties’
14
     suggested dates, the first available court date will be automatically assigned.
15
            DATED this 2nd day of April, 2020.
16
                                                                   _________________________
17                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
